Citation Nr: 1631783	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  13-22 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

Entitlement to service connection for bilateral blepharitis.

Entitlement to service connection for bilateral optic atrophy.

Entitlement to service connection for left eye corneal scarring.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from April 1971 to June 1974, and from June 1988 to April 1994; records in the claims file also indicate possible active service between August 1974 and July 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2011 and December 2011 rating decisions of the Department of Veterans Affairs (VA) regional office (RO) located in St. Louis, Missouri.

For clarification purposes, the Board notes that the April 2011 rating decision awarded service connection for right eye corneal scarring (as a residual of a documented in-service right eye corneal ulcer).  Therefore, the issue in this case involves entitlement to service connection for a bilateral eye disorder, to include optic atrophy (other than right eye corneal scarring).

In addition, the Board wishes to clarify that the Veteran filed his claim as for service connection for bilateral eye injuries.  The Board notes that after the April 2011 rating decision awarded service connection for the right eye corneal scarring, the subsequent December 2011 rating decision and May 2013 Statement of the Case (SOC) had recharacterized the remaining issue as simply for service connection for bilateral optic atrophy.  As pointed out by the Veteran's representative in his June 2016 informal hearing presentation, however, the Veteran was claiming a bilateral eye disorder beyond just optic atrophy, and the representative specifically cited corneal ulcers.  In light of the above and all of the medical evidence, the Board has recharacterized the issue on appeal.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for optic atrophy is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  Bilateral blepharitis is related to active service.

2. Left eye corneal scar is related to service.


CONCLUSION OF LAW

Bilateral chronic blepharitis with associated left eye corneal ulcers/abrasions was incurred in peacetime service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Service connection for bilateral chronic blepharitis with associated corneal ulcers/abrasions is granted herein, as explained in detail below.  Therefore, the Board finds that any error under the VCAA with regard to the Veteran's chronic blepharitis with associated corneal ulcers/abrasions is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service."  38 C.F.R. § 3.303(d) (2015).

To establish service connection, the evidence generally must show: "(1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Veteran served on active duty from April 1971 to June 1974, and from June 1988 to April 1994.  See DD Forms 214.  Records in the claims file also indicate possible active service between August 1974 and July 1975.  The Veteran claims that he has a bilateral eye disorder due to his active service.  Specifically, he asserts his bilateral eye disorder is due to foreign objects getting into his eyes in service.

As an initial matter, the Board notes again that an April 2011 rating decision already awarded service connection for right eye corneal scarring.  Therefore, the Board will consider entitlement to service connection for a bilateral eye disorder other than right eye corneal scarring.

July 1988 service treatment records show the Veteran reported that dust flew into his eyes and that he was experiencing eye pain, and he was diagnosed with a corneal abrasion, OD.  See records received January 2011 at p.3, 14.  A subsequent July 1988 ophthalmology record reflects diagnosed chronic blepharitis.  See records received January 2011 at p.2.  November 1992 ophthalmology records show a diagnosed marginal ulcer, OS, as well as diagnosed chronic blepharitis.  A subsequent November 1992 record shows the marginal ulcer, OS, resolved.  See records received January 2011 at p.6-8.

Post-service, an August 2007 private treatment record shows that the Veteran was treated for a diagnosed corneal ulcer, OS, which resolved, and underlying blepharitis was noted.  March 2008 records show a diagnosed corneal ulcer, OD, and diagnosed blepharitis.  An April 2008 record shows the corneal ulcer, OD, was resolved.

The Veteran was afforded VA examinations in October 2010, November 2011, and September 2012, and VA medical opinions were obtained in March 2013 and May 2013.

The October 2010 VA examination report (Dr. J.G.) reflects the VA examiner diagnosed blepharitis/meibomitis which he noted was the cause of his corneal ulcers.  The examiner at that time opined the blepharitis was less likely than not related to the Veteran's service, but did not provide any rationale.

The Board does point out, however, that several of the Veteran's service treatment records relating to his eye complaints were not associated with the claims file until January 2011, after the October 2010 VA examination was performed.

The September 2012 VA examination report (also by Dr. J.G.) reflects the VA examiner recorded diagnoses including blepharitis (and optic atrophy), and the examiner opined that the Veteran's corneal ulcers in service and post-service are "all likely due to chronic blepharitis/meibomitis."

A March 2013 VA medical opinion (Dr. J.G.) reflects the examiner opined in part that the Veteran's corneal ulcers in service and post-service are most likely caused by blepharitis.  The examiner explained that symptoms of blepharitis are generally irritation, dryness, or other sensations similar to dry eyes.

A May 2013 VA medical opinion (P.P.) reflects the examiner opined that "it is evident" that the Veteran's current blepharitis is at least as likely as not related to the blepharitis diagnosed in service.

The Board also acknowledges a September 2011 letter from Dr. A.C., and a March 2012 letter from Dr. J.J, although both relate only to the Veteran's diagnosed optic atrophy, which is addressed in the remand section below.

As shown above, the Veteran had chronic blepharitis and corneal ulcers/abrasions in both eyes during service, and he was diagnosed post-service with blepharitis and corneal ulcers in both eyes.  The September 2012 and March 2013 VA examination reports reflect the VA examiner opined that the Veteran's corneal ulcers in service and post-service were caused by chronic blepharitis.  The May 2013 VA examiner opined that it is at least as likely as not that the Veteran's current blepharitis is related to his blepharitis in service.  While the Board acknowledges that the VA examiner's opinions do not include very detailed rationales, the Board finds that there is no evidence to suggest that the Veteran's post-service blepharitis and associated corneal ulcers are any different than his in-service blepharitis and associated corneal ulcers/abrasions, and no intercurrent injury is shown.  

Therefore, the Board concludes that the preponderance of the evidence shows that the Veteran's chronic blepharitis with associated corneal ulcers/abrasions are related to his active service, and that service connection for such is warranted.


ORDER

Entitlement to service connection for bilateral chronic blepharitis with associated left eye corneal ulcers/abrasions is granted.

REMAND

The Veteran has also alleged that he has optic atrophy and visual impairment as a residual of having foreign objects in his eyes in service.  

As an initial matter, as noted above, a July 1988 service treatment record shows the Veteran had reported eye pain after dust flew into his eyes.  The Veteran was diagnosed in July 1988 with a corneal abrasion and for blepharitis, for which he is already service connected.  The Veteran's service treatment records are silent as to any notations involving optic atrophy or neuropathy.

Post-service, the Veteran's private treatment records from the Eye Care Center (Dr. A.C.) show he was diagnosed in May 2000 with optic atrophy.  See also July 2002.  A more recent February 2011 private ophthalmology record from State Line Eye Care Center reflects the Veteran reported he woke up and was missing half of his vision in his left eye, and optic disk edema/optic neuropathy, OD, and optic neuropathy/optic pallor, OS, were diagnosed.  

The November 2011 VA examination report reflects the examiner opined that the Veteran's bilateral optic atrophy is of unknown etiology, and that the Veteran's visual impairment was caused by his optic atrophy.  In a September 2012 VA examination report, the same examiner likewise opined, in short, that the Veteran's optic atrophy is idiopathic.  In his March 2013 VA medical opinion, the same examiner opined that "blepharitis has nothing to do with optic atrophy."  The May 2013 VA medical opinion from another VA examiner reflects he opined that the most likely etiology of the Veteran's optic atrophy was small vessel ischemia or idiopathic, and that the Veteran's corneal ulcers are not the causative source for his optic atrophy.

The Veteran submitted a September 2011 letter from Dr. A.C. of the Eye Care Center in which she wrote that the Veteran had been a patient there since 2000, and she opined that the Veteran's optic atrophy is more likely due to an injury in service, but provided no rationale for the conclusion.

The Board also acknowledges a March 2012 letter from Dr. J.J., of Kansas City Internal Medicine, but it does not include any etiological opinion, although it does note the Veteran has "profound vision loss."  

The Board finds, however, that before a decision may be made on the claim, there appear to be several outstanding treatment records relevant to the claim.  Specifically, none of the Veteran's private treatment records from the Eye Care Center (Dr. A.C.) dated since March 2008 have been associated with the claims file.  The September 2011 letter from Dr. A.C. indicates there may be more recent records outstanding.  Therefore, this matter should be remanded so that any outstanding records from Dr. A.C. at the Eye Care Center dated since March 2008 may be associated with the claims file.

Also, on remand, any more recent treatment records from the State Line Eye Care Center dated since February 2011 should be associated with the claims file.  The Veteran should also be asked to identify any other outstanding private treatment records to be obtained.

In addition, in October 2010, the Veteran reported that there are medical records at the Kansas City VA medical center relevant to his claim.  The Board also notes that a February 2011 private treatment record indicates the Veteran may have sought treatment at the VA medical center.  To date, unfortunately, none of the Veteran's VA treatment records have been associated with the claims file.  Therefore, on remand, copies of all of the Veteran's VA ophthalmology records from the Kansas City VA medical center dated since October 2010 should be associated with the claims file.  The Veteran should also be asked to identify when he began receiving ophthalmology treatment at the Kansas City VA medical center in the event there may be earlier relevant records outstanding.

Then, after all of the above records have been obtained, a new VA medical opinion should be obtained in light of the newly associated evidence.  The examiner should be asked to opine whether the Veteran's diagnosed optic atrophy, optic disk edema/optic neuropathy, OD, and optic neuropathy/optic pallor, OS, are related to his active service, or whether they are caused or aggravated by his service-connected bilateral chronic blepharitis with associated corneal abrasions/ulcers, and by his service-connected right eye corneal scarring.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all of the Veteran's VA ophthalmology records from the Kansas City VA medical center dated since October 2010.

In addition, ask the Veteran to clarify when he began receiving ophthalmology treatment at the VA medical center in Kansas City, and associate any earlier records (dated prior to October 2010) identified by the Veteran with the claims file.

2.  Associate with the claims file any outstanding records from Dr. A.C. at the Eye Care Center dated since March 2008.

3.  Associate with the claims file any outstanding records from the State Line Eye Care Center dated since February 2011.

Also, ask the Veteran to identify any other outstanding private treatment records to be obtained relating to his claimed eye disorders.

4.  After all of the above development has been completed, obtain a VA medical opinion to address whether his diagnosed: a) bilateral optic atrophy; b) optic disk edema/optic neuropathy, OD; and c) optic neuropathy/optic pallor, OS, are related to his active service.

The examiner should also be asked to address whether these disorders are caused or aggravated by his service-connected a) bilateral chronic blepharitis with associated corneal abrasions/ulcers.

The complete claims folder must be provided to the examiner for review in conjunction with the examination.  The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  Then, readjudicate the Veteran's claim.  If the claim remains denied, he should be provided a Supplemental Statement of the Case (SSOC).  

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


